Citation Nr: 1728607	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured left ankle.

2.  Entitlement to service connection for residuals of a right eye injury.

3.  Entitlement to service connection for residuals of a right shoulder injury.

4.  Entitlement to service connection for residuals of fractured ribs.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to July 1974, May 1987 to July 1987, and November 1990 to May 1991, including in the Southwest Asia Theater of Operations, with additional periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  While in his substantive appeal the Veteran requested a Board hearing at his local RO, he withdrew his request for a hearing in January 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his Notice of Disagreement, the Veteran argued that VA had not considered his treatment at the Concord Vet Center, the VA Fairfield Clinic, the VA Medical Center in Palo Alto and David Grant Medical Center at Travis Air Force Base.  While it appears that the Veteran's service treatment records and medical records from the VA clinics in Fairfield and Palo Alto have all been obtained, it does not appear that the records from the Concord Veterans Center or any records specific to David Grant Medical Center are contained within the file.  Although the Veteran's Veterans Center records appear to be only relevant to his service-connected PTSD, pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Thus, these records, along with any outstanding VA treatment records, should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all records from the Concord Vet Center and David Grant Medical Center at Travis Air Force Base.

2.  Obtain any outstanding VA treatment records. 

3.  Then after taking any additional development deemed necessary, readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

